Fourth Court of Appeals
                                  San Antonio, Texas

                                       December 5, 2017

                                      No. 04-17-00558-CV

                            KONARK LIMITED PARTNERSHIP
                               Appellant (Cross- Appellee),

                                                v.

                           BTX SCHOOLS, INC. and Basis Schools
                               Appellees (Cross- Appellants),


                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-01954
                           Honorable Laura Salinas, Judge Presiding


                                         ORDER
        The clerk’s record was due to be filed with this court on November 30, 2017. See TEX.
R. APP. P. 35.1. After the record’s due date, the Bexar County District Clerk notified this court
that Appellant has not paid the clerk’s fee for preparing the record and Appellant is not entitled
to a free clerk’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2017.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court